       Case 4:21-cv-00063-TKW-MAF Document 9 Filed 03/01/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

ERNEST R. GIBSON, JR.,
    Plaintiff,

vs.                                                        Case No.: 4:21cv63-TKW-MAF

C. KIRKMAN,
      Defendant.
____________________________/

                                           ORDER

       This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 5). No objections were filed.1 Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case should be dismissed under the

“three strikes rule” in 28 U.S.C. §1915(g). Accordingly, it is

       ORDERED that:

       1.     The Report and Recommendation is adopted and incorporated by

reference in this order.

       2.     This case is DISMISSED pursuant to 28 U.S.C. §1915(g).

       3.     The Clerk shall close the file.



       1
           The magistrate judge denied Plaintiff’s motion for extension of time, see Doc. 7, and
Plaintiff thereafter filed additional documents (Docs. 8, 8-1) within the time allowed for filing
objections. These documents do not address the applicability of the “three strikes rule” or even
reference the Report and Recommendation, so they cannot be considered objections to the Report
and Recommendation. But, even if the documents were viewed as objections, the Court sees
nothing in them that would lead to a different disposition of this case.
      Case 4:21-cv-00063-TKW-MAF Document 9 Filed 03/01/21 Page 2 of 2



                                                                    Page 2 of 2

       DONE AND ORDERED this 1st day of March, 2021.

                                    T. Kent Wetherell, II
                                   T. KENT WETHERELL, II
                                   UNITED STATES DISTRICT JUDGE




Case No.: 3:21cv84/TKW/EMT
